PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/183,806
Filing Date: 8 Nov 2018
Appellant(s): Shimadzu Corporation



__________________
Timothy J. Maier
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed May 9, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: Claims 10 and 11 rejected under 35 USC § 112. These rejections were overcome by the amendment dated 12/28/2021.
(2) Response to Argument
Appellant’s invention relates to a backup ring used to support a rear surface of a plunger seal that seals a pump chamber in a plunger type liquid feeding pump, wherein the claimed improvement comprises forming the backup ring with maximum and smaller outer diameter portions. 
Claims 5 and 9 – 11 currently stand rejected under 35 U.S.C. §103 as being unpatentable over Aso (US 2012/0288386) in view of Alam (US 2017/0067561).
The base reference of Aso already possess the fundamental components of the invention {i.e. a pump head, a plunger, a plunger seal and a backup ring}. Aso does not teach a smaller outer diameter portion in the backup ring. Alam teaches the backup ring with a maximum outer diameter portion and a smaller outer diameter portion. The additional teaching of Alam is an enhancement to the fundamental component {i.e. backup ring} and a reasonable motivation for combining the references has been articulated {i.e., to enhance the plunger seal’s life}.
Argument 1 with respect to Aso (page 6, line 9 and page 7, lines 7): 
“The rejection incorrectly asserts that Aso teaches "the maximum outer diameter portion (in 11) has an outer diameter substantially the same as an inner diameter of the recess of the pump head", noting that "the back-up ring only forms [the] maximum outer diameter portion." (At page 4, lines 20-23 of the Office Action.) However, neither "a maximum outer diameter portion" nor a diameter "substantially the same" as the inner diameter of the recess is taught by Aso. 
The basis of the rejection appears to be the Figures of Aso. The backup ring 11, as shown in both the Aso's inventive figures (e.g., Figures 1A and 1B) and the "Prior art" figures (Figures 2A and 2B), is limited to a single outer diameter positioned within the recess of the pump head, and, thus, there is no maximum outer diameter relative to any other diameter. Even if these figures may appear to show the single outer diameter of the backup ring 11 to be "substantially the same" as the inner diameter of the recess of the pump head, one of ordinary skill in the art would have recognized that the single outer diameter of the backup ring should be smaller than the inner diameter of the recess of the pump head simply because the backup ring must be placed into and removed out of the recess. Thus, one of ordinary skill in the art would not "assume" solely based on these figures in Aso, that the single outer diameter of the backup ring 11 should be "substantially the same" as the inner diameter of the recess. 
Turning to the description of Aso, there is no suggestion that this single outer diameter shown in the Figures is substantially the same as an inner diameter of the recess of the pump head. Instead, Aso describes the backup ring 11 of Figure 1A (Aso's invention) as being inserted on a pump body 2 side of the plunger seal 10 and being biased toward the pump head 8 by a wall face of the cleaning chamber 12, and, as a result, a flange-shaped peripheral edge portion of the plunger seal 10 is sandwiched between the pump head 8 and the backup ring 11(paragraph [0023], Figure 1A). Relative to the prior art Figure 2B, backup ring 11 is described as being provided to hold the plunger seal 20 by sandwiching together with the pump head 18(in paragraph [0010], Figure 2B). Thus, considering this role of the backup ring 11, there is nothing from the description in Aso to suggest that the single outer diameter (much less a "maximum outer diameter" relative to another outer diameter) of backup ring 11 is substantially the same as an inner diameter of the recess of the pump head.”
Examiner’s response:
The above arguments were not found to be persuasive.
With regards to the argument of Aso not teaching "a maximum outer diameter portion", Appellant states that there is no maximum outer diameter relative to any other diameter. Examiner acknowledges the backup ring in Aso has a single outer diameter. However, this single outer diameter is a “maximum” outer diameter since it is the greatest or highest amount of diameter attained by the backup ring.
With regards to the argument of Aso not teaching “the single outer diameter of the backup ring 11 should be "substantially the same" as the inner diameter of the recess”:
The specification of the instant application (in ¶12) discloses: “When the outer diameter of the maximum outer diameter portion is substantially the same as the inner diameter of the recess, this means that the dimensional difference of the outer diameter of the maximum outer diameter portion and the inner diameter of the recess is, for example, smaller than or equal to 0.01 mm.” This implies that the diameter of the backup ring in the instant application is smaller than the inner diameter of the recess and also needs “to be placed into and removed out of the recess”. 
As per MPEP 2111.01 (IV), “Applicant may be own lexicographer and/or may disavow claim scope … To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess”. In this instant case, the concerned limitation, in particular the phrase “substantially the same”, is not defined in a definite manner by the Appellant [note that the term “for example” in above cited disclosure of ¶12 does not define the phrase “substantially the same” in the definite manner].
Thus, in view of filed disclosure of the instant application, one of ordinary skill in the art would understand the phrase “substantially the same” to be met as long as (a) there is “a dimensional difference” between the outer diameter of the backup ring and the inner diameter of the recess which allows the backup ring to be inserted/fitted into the recess of the pump head and (b) the outer circumferential surface of the backup ring abuts the inner circumferential wall of the recess of the pump head. The backup ring in Aso meets this interpretation of the phrase “substantially the same”.
Therefore, Examiner maintains that Aso teaches the argued limitations.
Argument 2 with respect to Alam (page 7, line 15 onwards – page 8, last 6th line): 
(I) The rejection asserts (on page 5, lines 3-4) that Alam teaches "a plunger/face seal (85) with a back-up ring (90)" and "a plunger seal supporting surface (150) contacting with the plunger/face seal (85)." However, seal member 85 does not seal a pump chamber. To the contrary, Alam teaches to provide the tapered surface 125 on the backup ring 90 to reduce friction force between the backup ring 90 and the seal surface 102 of an end cap 82 when attaching the end cap 82 to a first member 80, and the seal member 85 is in sealing contact with a first sealing surface of the first member 80 and the second sealing surface 102 (e.g., in paragraphs [0039] and [0040] of Alam). Thus, Alam's seal member 85 is not for sealing a pump chamber, but for sealing the end cap 82 attaching portion positioned opposite to pump head in the plunger pump, and consequently, fails to provide any guidance for modifying the backup ring of Aso. The mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007)
Examiner’s response: In Alam, the seal member 85 seals the interior cavity 94 of the cylinder 80 (see ¶31: cavity 94 is placed in hydraulic communication with a supply of hydraulic fluid; the seal member 85 prevents the leakage of the hydraulic fluid to the surrounding environment around the hydraulic actuator 25). Both seals, i.e. the seal member 85 in Alam and the plunger seal in Aso, prevents the leakage fluid from the chamber. As per MPEP 2114(II), “Manner of operating the device does not differentiate apparatus claim from the prior art”. Furthermore, Alam discloses (in ¶2) the invention is applicable to a seal used in high pressure applications (high pressure application being that of Aso in this case). Thus, this argument was not found to be persuasive.
(II) Nevertheless, the rejection asserts that Alam's backup ring 90 has an outer peripheral surface which has a tapering. Alam discloses that the backup ring 90 has at least one tapered surface 125 "to reduce the assembly force for bringing the second sealing surface 102 into abutting contact with the first sealing surface 92" (as discussed in paragraph [0040] of Alam and understood from Figures 3 and 4 ). That is, this tapering is apparently provided to reduce friction force between the peripheral surface and the inner sidewall 122 (Figure 4) at the time when the backup ring 90 is fitted into the groove. Thus, Alam teaches to form a tapered shape on an outer peripheral surface of fitted member into a recess to reduce friction force between the outer peripheral surface and an inner surface of the recess. However, this teaching is not providing a maximum diameter portion arranged on a surface contacting with a plunger seal. Moreover, this teaching does not suggest that the diameter a maximum diameter portion of a backup ring should be "substantially the same" as the recess of a pump head. Indeed, there is no element disclosed by Alam that would suggest the same function as the claimed backup ring. For example, there is no element proposed by Alam to stably maintain a positional relationship between the backup ring 90 of Alam and the pump chamber and stably support the seal member 85 by the backup ring 90 of Alam.
Examiner’s response: With respect to the arguments of “plunger seal” and “substantially the same”, see the discussion under examiner’s response for Argument 2 (I) and Argument 1 above. 
As stated in the Final rejection, dated 09/30/2021, Alam teaches the backup ring with the maximum outer diameter portion and the smaller outer diameter portion. The backup ring of Aso is to be provided with a tapering feature as taught by Alam in order to enhance the plunger seal’s life in Aso. It was stated in the advisory action, dated 02/14/2022, that this enhancement in the plunger seal’s life is realized in two ways. One of the ways being as discussed below:
Alam discloses (see ¶25) that the tapering feature on the backup ring reduces the axial force necessary to bring the sealing surfaces into abutting relationship during assembly of the parts relative to a non-tapered configuration. In Aso, the sealing surfaces being between a wall of the pump body 8 and a wall of the cleaning chamber 12. Reduction in this axial force between the sealing surfaces in Aso means less stress imparted on the plunger seal. Thus, the plunger's seal life is being enhanced in the pump of Aso.
Therefore, this argument was not found to be persuasive.
(III) Therefore, even if the combination of Alam's teaching of tapering feature with Aso's backup ring is assumed to be proper, the combination fails to teach every element of the claimed invention. At best, one may have changed Aso's backup ring 11 to simply have tapered outer peripheral surface similar to Alam' s backup ring 90. One would not obtain the claimed combination of (i) maximum outer diameter portion of a backup ring arranged on the plunger seal supporting surface, (ii) this maximum outer diameter being substantially the same as the inner diameter of the recess of the pump head, and, consequently, (iii) a smaller outer diameter portion at the surface opposite the plunger supporting surface along the length such that a gap is formed between an inner surface of the recess of the pump head and the outer peripheral surface of the smaller outer diameter portion along the length between the maximum outer diameter portion and the opposite surface.
Examiner’s response: This argument was not found to be persuasive. Appellant has not set forth any evidence to support this contention of “the combination fails to teach every element of the claimed invention”. The annotated fig. 1B of Aso below shows the modified pump of Aso and Alam [the shaded lines show the tapering feature of Alam provided on the backup seal of Aso; please note that shaded lines are not to scale and are shown to understand the modification of Aso in view of Alam]. One of ordinary skill in the art would thus understand that the claimed combination rather teaches “(i) maximum outer diameter portion of a backup ring arranged on the plunger seal supporting surface, (ii) this maximum outer diameter being substantially the same as the inner diameter of the recess of the pump head, and, consequently, (iii) a smaller outer diameter portion at the surface opposite the plunger supporting surface along the length such that a gap is formed between an inner surface of the recess of the pump head and the outer peripheral surface of the smaller outer diameter portion along the length between the maximum outer diameter portion and the opposite surface”.

    PNG
    media_image2.png
    716
    795
    media_image2.png
    Greyscale

Argument 3 with respect to the rejection failing to provide the required evidence of a motivation to modify Aso (page 8, last 4th line onwards – page 9, lines 1-15): 
The rejection seems to recognize that the combination of Aso and Alam alone fails to teach the claimed invention and asserts that additional modification of Aso's backup ring would have been "an obvious matter of design choice to the person of ordinary skill in the art before the effective filing date of the invention to provide the backup ring of Aso with a tapering feature as taught by Alam in order to enhance the plunger seal's life, as evidenced by Alam." (Office Action at page 6, lines 5-9). 
Obviousness concerns whether a skilled artisan not only could have made but would have been motivated to make the combinations or modifications of the prior art to arrive at the claimed invention. See Belden v. Berk-Tek LLC, 805 F.3d 1064, 1073 (Fed. Cir. 2015). In the instant case, Alam's backup ring 90 has no relationship with Aso's backup ring 11. In Alam, a backup ring 90 is provided between a sealing member 85 and an inner sidewall 122 of a groove so that a part of the sealing member 85 is not pinched between seal surfaces. That is, Alam' s backup ring 90 is provided to avoid pinching the part of the sealing member 85 by the seal surfaces (e.g., as is apparent by paragraph [0040] in view of the problems of the prior art in [0004] of Alam). Such a "pinching" problem does not exist in Aso's structure. Aso's backup ring 11 is provided at a position opposite to a pump chamber 8a with a plunger seal 10 therebetween so as to suppress deformation of the plunger seal 10 due to high pressure in the pump chamber 8a. Consequently, because of the different function of the backup ring of Alam and problem solved by Alam, there is no motivation to combine the teachings of Alam with Aso.
Examiner’s response:
This argument was not found to be persuasive
Both rings in Aso and Alam are referred as “backup ring”. Furthermore, as per MPEP 2114(II), “Manner of operating the device does not differentiate apparatus claim from the prior art”. As stated in the Advisory action, dated 02/14/2022, the motivation to provide the tapering feature as taught by Alam to the backup ring in Aso is to enhance the seal's life that is supported by the backup ring. This enhancement in Aso is viewed as follows: 
Aso discloses the effect of stress imparted by the backup ring on the plunger seal (see para. 10,14,15 and 29). By providing the tapering feature as taught by Alam on the backup ring of Aso would further reduce the stress imparted by the backup ring on the plunger seal relative to a non-tapered configuration. This is because the stress would be accommodated by the tapered portion in the backup ring to some extent before being passed onto the plunger seal. Thus, the plunger's seal life being enhanced in the pump of Aso. 
Furthermore, the tapering feature on the backup ring reduces the axial force necessary to bring the sealing surfaces into abutting relationship during assembly of the parts relative to a non-tapered configuration (see para. 25 of Alam). In Aso, the sealing surfaces being between a wall of the pump body 8 and a wall of the cleaning chamber 12. Reduction in this axial force between the sealing surfaces in Aso means less stress imparted on the plunger seal. Thus, the plunger's seal life is being enhanced in the pump of Aso.
Argument 4 with respect to neither Aso nor Alam recognize the problem with the backup ring as recognized by Appellant (page 9, line 18 onwards – page 11, line 1):
A previously unrecognized problem must be regarded as a part of the "invention as a whole" that is considered under 35 USC 103, and not merely the solution to that previously unrecognized problem. See, e.g., In re Omeprazole Patent Litigation, 536 F.3d 1361 (Fed. Cir. 2008). In the instant case, Appellant recognizes problems encountered with backup ring design (in paragraphs [0008] and [0009] of the specification as filed). By making the backup ring have an outer diameter substantially the same as the inner diameter of the recess, a positional relationship between the backup ring and the pump chamber can be stable. However, if simply making the backup ring to have an outer diameter the same as the inner diameter of the recess, attachment/detachment of the backup ring from the recess becomes difficult. In order to resolve this problem, in the present invention, an outer diameter of only a portion, including the plunger seal supporting surface, of the backup ring is made to have an outer diameter substantially the same as the inner diameter of the recess, and the remaining portion of the backup ring is made to have an outer diameter smaller than the inner diameter of the recess. That is, the backup ring has the maximum outer diameter portion including the plunger seal supporting surface and the smaller outer diameter potion. By this structure, the positional relationship between the backup ring and the pump chamber can be stable while supporting the plunger seal stably by the backup ring, and when putting in and out of the backup ring to the recess, friction force between an outer surface of the backup ring and an inner surf ace of the recess is reduced so that putting in and out of the backup ring to the recess becomes easy.
The rejection asserts that it is easy for a person of ordinary skill in the art to adapt the tapered shape disclosed in Alam to Aso's backup ring 11 to reduce a friction force between the outer surface of the backup ring 11 and the inner surface of the recess. However, neither Aso nor Alam recognizes a problem of both facilitating attachment/detachment of the backup ring with respect to the pump head and stabilizing the positioning of the backup ring with respect to the pump head without lowering the strength of the backup ring.
For example, Aso does not describe that the outer diameter of the backup ring 11 must be the substantially same as the inner diameter of the recess. Indeed, even if Aso's figures may show the backup ring as being same as the inner diameter of the recess, and even if one may have recognized that the backup ring of Aso shown in figures should be sized to enable its placement into and removal out of the recess, there is no recognition of any problems encountered with the friction resistance of when attaching/detaching the backup ring to/from the pump head, i.e., when the backup ring is forcedly attached/detached, the backup ring, the plunger seal, and the pump head may be damaged.
Concerning Alam, although Alam does not indicate in detail how to attach the end cap 82 to the first member 80, if one were to consider the problem due to the friction force between the backup ring 90 and the sealing surface 102 of the end cap 82, the end cap 82 is attached to the first member by rolling or compressing the end cap 82. In contrast, and in general, a pump head is attached to a pump body by bolts, not by rolling or compressing the pump head itself. Therefore, in Aso, the problem of attaching/detaching the pump head 18 to the pump body 2 becoming difficult due to friction force between the backup ring 11 and the pump body 2 does not exist.
Therefore, the present invention solves a previously unrecognized problem by the claimed solution, namely facilitate the attachment/detachment of the backup ring with respect to the pump head and to stabilize the positioning of the backup ring with respect to the pump head without lowering the strength of the backup ring (as stated in paragraph [0010] of the specification as filed).
Examiner’s response: 
This argument was not found to be persuasive. 
As per MPEP 2141.01(a), In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. This determination of the reference is two-fold. First, we decide if the reference is within the field of the inventor’s endeavor. If it is not, we proceed to determine whether the reference is reasonably pertinent to the particular problem with which the inventor was involved. The examiner must determine what is “analogous prior art” for the purpose of analyzing the obviousness of the subject matter at issue.
Appellant above argues the second inquiry. Thus, the argument “neither Aso nor Alam recognize the problem with the backup ring as recognized by Appellant” was not found to be persuasive because the references satisfy the first inquiry. The references are “within the same field of endeavor” of a seal assembly for use in high pressure applications. 
The base reference of Aso teaches a similar liquid feed pump to that of the Appellant’s. As discussed above, this pump of Aso possess the fundamental components of the invention {i.e. a pump head, a plunger, a plunger seal and a backup ring}. Aso does not teach a smaller outer diameter portion in the backup ring. Alam teaches the backup ring with a maximum outer diameter portion and a smaller outer diameter portion. Furthermore, Alam discloses (in ¶2) the invention is applicable to a seal used in high pressure applications (high pressure application being that of Aso in this case)
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHIRAG JARIWALA/Examiner, Art Unit 3746                                                                                                                                                                                                        
Conferees:
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        
/SUNIL K SINGH/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.